DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claims 1-20 are pending.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation “plurality of processes” or “one or more processes” in lines 9, 10, 13, and 16. The limitation of "an industrial machine configured to execute each of a plurality of processes" appears to describe a plurality of 'production' process. The limitation of "one or more processes to be executed in order to perform recovery" clearly indicates the presence of 'recovery' processes. However, the frequent references to the groups of processes without indication of the processes' purpose while making clear references to “recovery processes” makes the claim unclear. The Examiner respectfully requests that the applicant make clear which of the processes are 'production' processes and which are 'recovery' processes. The meaning of the term is not clear from the claims or specification.  
Claim 2 recites the limitation “processes”. The limitations of Claim 1 appear to describe a plurality of 'production' processes and 'recovery' processes. However, the frequent references to the groups of processes without indication of the processes' purpose makes the claim unclear. The Examiner respectfully requests that the applicant make clear which of the processes are 'production' processes and which are 'recovery' processes. The meaning of the term is not clear from the claims or specification.  
Claim 3 recites the limitation “processes”. The limitations of Claim 1 appear to describe a plurality of 'production' processes and 'recovery' processes. However, the frequent references to the groups of processes without indication of the processes' purpose makes the claim unclear. The Examiner respectfully requests that the applicant make clear which of the processes are 'production' processes and which are 'recovery' processes. The meaning of the term is not clear from the claims or specification.  
Claim 4 recites the limitation “processes”. The limitations of Claim 1 appear to describe a plurality of 'production' processes and 'recovery' processes. However, the frequent references to the groups of processes without indication of the processes' purpose makes the claim unclear. The Examiner respectfully requests that the applicant make clear which of the processes are 'production' processes and which are 'recovery' processes. The meaning of the term is not clear from the claims or specification.  
Claim 5 recites the limitation “processes”. The limitations of Claim 1 appear to describe a plurality of 'production' processes and 'recovery' processes. However, the frequent references to the groups of processes without indication of the processes' purpose makes the claim unclear. The Examiner respectfully requests that the applicant make clear which of the processes are 'production' processes and which are 'recovery' processes. The meaning of the term is not clear from the claims or specification.  
Claim 6 recites the limitation “processes”. The limitations of Claim 1 appear to describe a plurality of 'production' processes and 'recovery' processes. However, the frequent references to the groups of processes without indication of the processes' purpose makes the claim unclear. The Examiner respectfully requests that the applicant make clear which of the processes are 'production' processes and which are 'recovery' processes. The meaning of the term is not clear from the claims or specification.  
Claim 7 recites the limitation “processes”. The limitations of Claim 1 appear to describe a plurality of 'production' processes and 'recovery' processes. However, the frequent references to the groups of processes without indication of the processes' purpose makes the claim unclear. The Examiner respectfully requests that the applicant make clear which of the processes are 'production' processes and which are 'recovery' processes. The meaning of the term is not clear from the claims or specification.  
Claim 8 recites the limitation “processes”. The limitations of Claim 1 appear to describe a plurality of 'production' processes and 'recovery' processes. However, the frequent references to the groups of processes without indication of the processes' purpose makes the claim unclear. The Examiner respectfully requests that the applicant make clear which of the processes are 'production' processes and which are 'recovery' processes. The meaning of the term is not clear from the claims or specification.  
Claim 10 recites the limitation “processes”. The limitations of Claim 1 appear to describe a plurality of 'production' processes and 'recovery' processes. However, the frequent references to the groups of processes without indication of the processes' purpose makes the claim unclear. The Examiner respectfully requests that the applicant make clear which of the processes are 'production' processes and which are 'recovery' processes. The meaning of the term is not clear from the claims or specification.  
Claim 11 recites the limitation “plurality of processes” or “one or more processes” in lines 9, 10, 13, and 16. The limitation of "an industrial machine configured to execute each of a plurality of processes" appears to describe a plurality of 'production' process. The limitation of "one or more processes to be executed in order to perform recovery" clearly indicates the presence of 'recovery' processes. However, the frequent references to the groups of processes without indication of the processes' purpose while making clear references to “recovery processes” makes the claim unclear. The Examiner respectfully requests that the applicant make clear which of the processes are 'production' processes and which are 'recovery' processes. The meaning of the term is not clear from the claims or specification.
Claim 12 recites the limitation “plurality of processes” or “one or more processes” in lines 9, 10, 13, and 16. The limitation of "an industrial machine configured to execute each of a plurality of processes" appears to describe a plurality of 'production' process. The limitation of "one or more processes to be executed in order to perform recovery" clearly indicates the presence of 'recovery' processes. However, the frequent references to the groups of processes without indication of the processes' purpose while making clear references to “recovery processes” makes the claim unclear. The Examiner respectfully requests that the applicant make clear which of the processes are 'production' processes and which are 'recovery' processes. The meaning of the term is not clear from the claims or specification.
Claim 13 recites the limitation “plurality of processes” or “one or more processes” in lines 9, 10, 13, and 16. The limitation of "an industrial machine configured to execute each of a plurality of processes" appears to describe a plurality of 'production' process. The limitation of "one or more processes to be executed in order to perform recovery" clearly indicates the presence of 'recovery' processes. However, the frequent references to the groups of processes without indication of the processes' purpose while making clear references to “recovery processes” makes the claim unclear. The Examiner respectfully requests that the applicant make clear which of the processes are 'production' processes and which are 'recovery' processes. The meaning of the term is not clear from the claims or specification.
Claim 15 recites the limitation “processes”. The limitations of Claim 1 appear to describe a plurality of 'production' processes and 'recovery' processes. However, the frequent references to the groups of processes without indication of the processes' purpose makes the claim unclear. The Examiner respectfully requests that the applicant make clear which of the processes are 'production' processes and which are 'recovery' processes. The meaning of the term is not clear from the claims or specification.  
Claim 16 recites the limitation “processes”. The limitations of Claim 1 appear to describe a plurality of 'production' processes and 'recovery' processes. However, the frequent references to the groups of processes without indication of the processes' purpose makes the claim unclear. The Examiner respectfully requests that the applicant make clear which of the processes are 'production' processes and which are 'recovery' processes. The meaning of the term is not clear from the claims or specification.  
Claim 17 recites the limitation “processes”. The limitations of Claim 1 appear to describe a plurality of 'production' processes and 'recovery' processes. However, the frequent references to the groups of processes without indication of the processes' purpose makes the claim unclear. The Examiner respectfully requests that the applicant make clear which of the processes are 'production' processes and which are 'recovery' processes. The meaning of the term is not clear from the claims or specification.  
Claim 18 recites the limitation “processes”. The limitations of Claim 1 appear to describe a plurality of 'production' processes and 'recovery' processes. However, the frequent references to the groups of processes without indication of the processes' purpose makes the claim unclear. The Examiner respectfully requests that the applicant make clear which of the processes are 'production' processes and which are 'recovery' processes. The meaning of the term is not clear from the claims or specification.  
Claim 19 recites the limitation “processes”. The limitations of Claim 1 appear to describe a plurality of 'production' processes and 'recovery' processes. However, the frequent references to the groups of processes without indication of the processes' purpose makes the claim unclear. The Examiner respectfully requests that the applicant make clear which of the processes are 'production' processes and which are 'recovery' processes. The meaning of the term is not clear from the claims or specification.  
Claim 20 recites the limitation “processes”. The limitations of Claim 1 appear to describe a plurality of 'production' processes and 'recovery' processes. However, the frequent references to the groups of processes without indication of the processes' purpose makes the claim unclear. The Examiner respectfully requests that the applicant make clear which of the processes are 'production' processes and which are 'recovery' processes. The meaning of the term is not clear from the claims or specification.  
Claims 9 and 14 are rejected based on their dependence upon rejected Claim 1.


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim 14 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Applicant's specification para 31 describes: "The term “refer” indicates that a register corresponding to the variable is to be read. The term “change” indicates that the value of the register corresponding to the variable is to be rewritten." which appears to be a definition of the terms "refer" and "change". As these terms are used in Claim 1, and the definition used is identical to the limitations of dependent Claim 14, Claim 14 does not further limit Claim 1. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-6, 8, and 10-20 are rejected under 35 U.S.C. 103 as being unpatentable over Maeda, US Patent Num. US 5369569 A (hereinafter Maeda) in view of Maeda036, US Patent Num. US 5590036 (hereinafter Maeda036).

Claim 1
Maeda teaches a production system (Maeda, Col 3, Lines 36-44 - - Loader unit/”production system”.), comprising: an industrial machine configured to execute each of a plurality of processes (Maeda, Col 4, Lines 35-45 - - A loader/industrial machine that executes automatic operation/production sequence/process steps.); and circuitry, the circuitry being configured to: detect an abnormality that has occurred in the industrial machine (Maeda, Col 4, Lines 20-25, Col 7, Lines 6-14 - - An abnormality determining section of the abnormality processing module/circuitry that detects an abnormal operation in operation of the loader/industrial machine.); receive a specification of one or more processes to be executed in order to perform recovery, based on process information associating, for each of the plurality of processes, at least a name of the each of the plurality of processes (Maeda, Col 8, Lines 10-35, Table 2 - - The restoring section receives the message number/specification that is associated with a name of each of the restoring procedures/”recovery processes” that is associated with an automatic operation sequence/”production process” step number.); record recovery process information indicating the received one or more processes. (Maeda, Col 11, Lines 1-18 - - Recording restoring procedure/”recovery process” information indicating the restoring procedures/”recovery processes” to be used with an abnormality.)
But Maeda fails to specify a variable representing an operation of the industrial machine; and indicating that at least one of refer or change is to be performed by a process program to be executed in the each of the plurality of processes, when the abnormality is detected.
However, Maeda036 teaches a variable representing an operation of the industrial machine. (Maeda036, Col 4, Lines 30-40 - - State data items/variables representing the state/operations of prescribed associated portions of the controlled equipment/”industrial machine”.); and indicating that at least one of refer or change is to be performed by a process program to be executed in the each of the plurality of processes, when the abnormality is detected. (Maeda036, Col 7, Lines 13-40, Table 3 - - Failure removal data recording section indicates the change to be made to the state data when the process indicated in Table 3 performs the confirmation-position listed as being in an on or off state.)
Maeda and Maeda036 are analogous art because they are from the same field of endeavor.  They relate to failure recovery systems.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the above failure recovery system, as taught by Maeda, and incorporating the state data items representing the state of prescribed associated portions of the controlled equipment and indicating the change to be made to the state data when a process is performed, as taught by Maeda036.  
One of ordinary skill in the art would have been motivated to do this modification in order to provide a simplified failure-recovering sequential procedure teaching system by using the state data items representing the state of prescribed associated portions of the controlled equipment and indicating the change to be made to the state data when a process is performed, as suggested by Maeda036 (Col 3, Lines 34-36).

Claim 2
The combination of Maeda and Maeda036 teaches all the limitations of the base claims as outlined above.  
The combination of Maeda and Maeda036 further teaches acquire, when the abnormality is again detected, the one or more processes indicated by the recorded recovery process information, and to execute the acquired one or more processes to perform recovery from the abnormality. (Maeda, Col 8, Lines 10-35, Col 19, Lines 16-19, Table 2 - - Each time/”again detected” an abnormality is detected, the restoring section receives the message number/specification that is associated with a name of each of the recorded restoring procedures/”recovery processes” that is associated with an automatic operation sequence/”production process” step number in order to execute the restoring procedures/”recovery processes”.)

Claim 3
The combination of Maeda and Maeda036 teaches all the limitations of the base claims as outlined above.  
The combination of Maeda and Maeda036 further teaches acquire a type of the detected abnormality (Maeda, Col 20, Lines 9-15 - - Identify/acquire a type of the abnormality.); record the recovery process information in association with the acquired type of the abnormality (Maeda, Col 11, Lines 1-18 - - Recording restoring/recovery procedure/process information indicating the restoring/recovery procedures/processes to be used with an abnormality.); and acquire, when the abnormality is again detected, the one or more processes indicated by the recovery process information associated with the type of the abnormality, and to execute the acquired one or more processes to perform recovery from the abnormality. (Maeda, Col 8, Lines 10-35, Col 19, Lines 16-19, Table 2 - - Each time/”again detected” an abnormality is detected, the restoring section receives the message number/specification that is associated with a name of each of the recorded restoring procedures/”recovery processes” that is associated with an automatic operation sequence/”production process” step number in order to execute the restoring procedures/”recovery processes”.)

Claim 4
The combination of Maeda and Maeda036 teaches all the limitations of the base claims as outlined above.  
The combination of Maeda and Maeda036 further teaches identify a process in which the detected abnormality has occurred (Maeda, Col 4, Lines 53-65 - - Identifying a step/process in which an abnormality has occurred.); record the recovery process information in association with the identified process (Maeda, Col 11, Lines 1-18 - - Recording restoring procedure/”recovery process” information indicating the restoring procedures/”recovery processes” to be used with an abnormality.); and acquire, when the abnormality is again detected, the one or more processes indicated by the recovery process information associated with the process in which the abnormality occurred, and to execute the acquired one or more processes to perform recovery from the abnormality. (Maeda, Col 8, Lines 10-35, Col 19, Lines 16-19, Table 2 - - Each time/”again detected” an abnormality is detected, the restoring section receives the message number/specification that is associated with a name of each of the recorded restoring procedures/”recovery processes” that is associated with an automatic operation sequence/”production process” step number in order to execute the restoring procedures/”recovery processes”.)

Claim 5
The combination of Maeda and Maeda036 teaches all the limitations of the base claims as outlined above.  
The combination of Maeda and Maeda036 further teaches acquire, when the abnormality is again detected, the one or more processes indicated by the recovery process information associated with the state of the industrial machine exhibited when the abnormality occurred, and to execute the acquired one or more processes to perform recovery from the abnormality. (Maeda, Col 8, Lines 10-35, Col 19, Lines 16-19, Table 2 - - Each time/”again detected” an abnormality is detected, the restoring section receives the message number/specification that is associated with a name of each of the recorded restoring procedures/”recovery processes” that is associated with an automatic operation sequence/”production process” step number in order to execute the restoring procedures/”recovery processes”.)
Maeda036 further teaches acquire a state of the industrial machine exhibited when the abnormality is detected (Maeda036, Col 4, Lines 40-60 - - Acquiring the state data items/variables representing the state/operations of prescribed associated portions of the controlled equipment/”industrial machine” when a failure/abnormality is detected.); record the recovery process information in association with the acquired state of the industrial machine. (Maeda036, Col 10, Lines 24-34 - - Recording failure recovery process information with the acquired state data of the controlled equipment/”industrial machine”.)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above failure recovery system, as taught by Maeda and Maeda036, and further incorporating the state data items representing the state of prescribed associated portions of the controlled equipment when a failure is detected and recording failure recovery process information with the acquired state data of the controlled equipment, as taught by Maeda036.  
One of ordinary skill in the art would have been motivated to do this modification in order to provide a simplified failure-recovering sequential procedure teaching system by using the state data items representing the state of prescribed associated portions of the controlled equipment when a failure is detected and recording failure recovery process information with the acquired state data of the controlled equipment, as suggested by Maeda036 (Col 3, Lines 34-36).

Claim 6
The combination of Maeda and Maeda036 teaches all the limitations of the base claims as outlined above.  
The combination of Maeda and Maeda036 further teaches display a recovery process creation screen which includes the name of each of the plurality of processes and on which a process to be executed in order to perform recovery is specifiable, when the abnormality is detected, based on the process information on each of the plurality of processes; and receive a specification of the one or more processes on the recovery process creation screen. (Maeda, Col 11, Lines 1-37 - - A recovery process creation using a control panel with a display to create the restoring procedures/”recovery processes” that includes the message number/specification that is associated with a name of each of the restoring procedures/”recovery processes”, and specify the order of execution when an abnormality is detected.)

Claim 8
The combination of Maeda and Maeda036 teaches all the limitations of the base claims as outlined above.  
The combination of Maeda and Maeda036 further teaches receive a specification of an execution order of the plurality of processes; and record the recovery process information based on the received execution order. (Maeda, Col 8, Lines 10-35, Table 2 - - The restoring section receives the message number/specification that is associated with a name of each of the restoring procedures/”recovery processes” that is associated with an automatic operation sequence/”production process” step number indicating the execution order of the automatic operation sequences/”production processes” as well as the order of execution of the restoring procedure steps.)

Claim 10
The combination of Maeda and Maeda036 teaches all the limitations of the base claims as outlined above.  
The combination of Maeda and Maeda036 further teaches receive a specification of a process to restart from after recovery from the detected abnormality (Maeda, Col 19, Lines 1-13 - - Returning/restarting to the abnormality generated position after restoring/recovery from the abnormality to continue operation.); and
record, in association with the recovery process information, the received process to restart from. (Maeda, Col 17, Lines 59-68 - - Determining/recording the step that the abnormality occurs at to determine which restoring procedure/”recovery process” is used.)

Claim 11
Maeda teaches a recovery system (Maeda, Col 4, Lines 15-30 - - A programmable controller/”recovery system” that detects and restores system abnormalities.), comprising a circuitry, the circuitry being configured to: detect an abnormality that has occurred in an industrial machine configured to execute each of a plurality of processes (Maeda, Col 4, Lines 20-25, Col 7, Lines 6-14 - - An abnormality determining section of the abnormality processing module/circuitry that detects an abnormal operation in operation of the loader/industrial machine.); receive a specification of one or more processes to be executed in order to perform recovery, based on process information associating, for each of the plurality of processes, at least a name of the each of the plurality of processes (Maeda, Col 8, Lines 10-35, Table 2 - - The restoring section receives the message number/specification that is associated with a name of each of the restoring procedures/”recovery processes” that is associated with an automatic operation sequence/”production process” step number.); record recovery process information indicating the received one or more processes. (Maeda, Col 11, Lines 1-18 - - Recording restoring procedure/”recovery process” information indicating the restoring procedures/”recovery processes” to be used with an abnormality.)
But Maeda fails to specify a variable representing an operation of the industrial machine; and indicating that at least one of refer or change is to be performed by a process program to be executed in the each of the plurality of processes, when the abnormality is detected.
However, Maeda036 teaches a variable representing an operation of the industrial machine (Maeda036, Col 4, Lines 30-40 - - State data items/variables representing the state/operations of prescribed associated portions of the controlled equipment/”industrial machine”.); and indicating that at least one of refer or change is to be performed by a process program to be executed in the each of the plurality of processes, when the abnormality is detected. (Maeda036, Col 7, Lines 13-40, Table 3 - - Failure removal data recording section indicates the change to be made to the state data when the process indicated in Table 3 performs the confirmation-position listed as being in an on or off state.)
Maeda and Maeda036 are analogous art because they are from the same field of endeavor.  They relate to failure recovery systems.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the above failure recovery system, as taught by Maeda, and incorporating the state data items representing the state of prescribed associated portions of the controlled equipment and indicating the change to be made to the state data when a process is performed, as taught by Maeda036.  
One of ordinary skill in the art would have been motivated to do this modification in order to provide a simplified failure-recovering sequential procedure teaching system by using the state data items representing the state of prescribed associated portions of the controlled equipment and indicating the change to be made to the state data when a process is performed, as suggested by Maeda036 (Col 3, Lines 34-36).

Claim 12
Maeda teaches a production method to be performed by an industrial machine configured to execute each of a plurality of processes (Maeda, Col 4, Lines 35-45 - - A loader/industrial machine that executes automatic operation/production sequence/process steps.), the production method comprising: detecting an abnormality that has occurred in the industrial machine (Maeda, Col 4, Lines 20-25, Col 7, Lines 6-14 - - An abnormality determining section of the abnormality processing module/circuitry that detects an abnormal operation in operation of the loader/industrial machine.); receiving a specification of one or more processes to be executed in order to perform recovery, based on process information associating, for each of the plurality of processes, at least a name of the each of the plurality of processes (Maeda, Col 8, Lines 10-35, Table 2 - - The restoring section receives the message number/specification that is associated with a name of each of the restoring procedures/”recovery processes” that is associated with an automatic operation sequence/”production process” step number.); recording recovery process information indicating the received one or more processes. (Maeda, Col 11, Lines 1-18 - - Recording restoring procedure/”recovery process” information indicating the restoring procedures/”recovery processes” to be used with an abnormality.)
But Maeda fails to specify a variable representing an operation of the industrial machine; and indicating that at least one of refer or change is to be performed by a process program to be executed in the each of the plurality of processes, when the abnormality is detected.
However, Maeda036 teaches a variable representing an operation of the industrial machine (Maeda036, Col 4, Lines 30-40 - - State data items/variables representing the state/operations of prescribed associated portions of the controlled equipment/”industrial machine”.); and indicating that at least one of refer or change is to be performed by a process program to be executed in the each of the plurality of processes, when the abnormality is detected. (Maeda036, Col 7, Lines 13-40, Table 3 - - Failure removal data recording section indicates the change to be made to the state data when the process indicated in Table 3 performs the confirmation-position listed as being in an on or off state.)
Maeda and Maeda036 are analogous art because they are from the same field of endeavor.  They relate to failure recovery systems.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the above failure recovery system, as taught by Maeda, and incorporating the state data items representing the state of prescribed associated portions of the controlled equipment and indicating the change to be made to the state data when a process is performed, as taught by Maeda036.  
One of ordinary skill in the art would have been motivated to do this modification in order to provide a simplified failure-recovering sequential procedure teaching system by using the state data items representing the state of prescribed associated portions of the controlled equipment and indicating the change to be made to the state data when a process is performed, as suggested by Maeda036 (Col 3, Lines 34-36).

Claim 13
Maeda teaches a non-transitory information storage medium having stored thereon a program for causing a computer (Maeda, Col 4, Lines 35-53 - - The unit operating program is prestored in an internal memory/”non-transitory information storage medium“ of the CPU module.) to: detect an abnormality that has occurred  (Maeda, Col 4, Lines 20-25, Col 7, Lines 6-14 - - An abnormality determining section of the abnormality processing module/circuitry that detects an abnormal operation in operation of the loader/industrial machine.) in an industrial machine configured to execute each of a plurality of processes (Maeda, Col 4, Lines 35-45 - - A loader/industrial machine that executes automatic operation/production sequence/process steps.); receive a specification of one or more processes to be executed in order to perform recovery, based on process information associating, for each of the plurality of processes, at least a name of the each of the plurality of processes (Maeda, Col 8, Lines 10-35, Table 2 - - The restoring section receives the message number/specification that is associated with a name of each of the restoring procedures/”recovery processes” that is associated with an automatic operation sequence/”production process” step number.); record recovery process information indicating the received one or more processes. (Maeda, Col 11, Lines 1-18 - - Recording restoring procedure/”recovery process” information indicating the restoring procedures/”recovery processes” to be used with an abnormality.)
But Maeda fails to specify a variable representing an operation of the industrial machine; and indicating that at least one of refer or change is to be performed by a process program to be executed in the each of the plurality of processes, when the abnormality is detected.
However, Maeda036 teaches a variable representing an operation of the industrial machine (Maeda036, Col 4, Lines 30-40 - - State data items/variables representing the state/operations of prescribed associated portions of the controlled equipment/”industrial machine”.); and indicating that at least one of refer or change is to be performed by a process program to be executed in the each of the plurality of processes, when the abnormality is detected. (Maeda036, Col 7, Lines 13-40, Table 3 - - Failure removal data recording section indicates the change to be made to the state data when the process indicated in Table 3 performs the confirmation-position listed as being in an on or off state.)
Maeda and Maeda036 are analogous art because they are from the same field of endeavor.  They relate to failure recovery systems.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the above failure recovery system, as taught by Maeda, and incorporating the state data items representing the state of prescribed associated portions of the controlled equipment and indicating the change to be made to the state data when a process is performed, as taught by Maeda036.  
One of ordinary skill in the art would have been motivated to do this modification in order to provide a simplified failure-recovering sequential procedure teaching system by using the state data items representing the state of prescribed associated portions of the controlled equipment and indicating the change to be made to the state data when a process is performed, as suggested by Maeda036 (Col 3, Lines 34-36).

Claim 14
The combination of Maeda and Maeda036 teaches all the limitations of the base claims as outlined above.  
Maeda036 further teaches the refer indicates that a register corresponding to the variable is to be read, and the change indicates that the value of the register corresponding to the variable is to be rewritten. (Maeda036, Abstract, Col 7, Lines 13-40, Table 3 - - Failure removal data recording section indicates the change to be made to the state data/”value of the register”, and comparing/reading of state data/”value of the register” with common elements.)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above failure recovery system, as taught by Maeda and Maeda036, and further incorporating the reading and changing of state data values, as taught by Maeda036.  
One of ordinary skill in the art would have been motivated to do this modification in order to enable use of recovery sequences by the reading and changing of state data values, as suggested by Maeda036 (Abstract).

Claim 15
The combination of Maeda and Maeda036 teaches all the limitations of the base claims as outlined above.  
The combination of Maeda and Maeda036 further teaches identify a process in which the detected abnormality has occurred (Maeda, Col 4, Lines 53-65 - - Identifying a step/process in which an abnormality has occurred.); record the recovery process information in association with the identified process (Maeda, Col 11, Lines 1-18 - - Recording restoring procedure/”recovery process” information indicating the restoring procedures/”recovery processes” to be used with an abnormality.); and acquire, when the abnormality is again detected, the one or more processes indicated by the recovery process information associated with the process in which the abnormality occurred, and to execute the acquired one or more processes to perform recovery from the abnormality. (Maeda, Col 8, Lines 10-35, Col 19, Lines 16-19, Table 2 - - Each time/”again detected” an abnormality is detected, the restoring section receives the message number/specification that is associated with a name of each of the recorded restoring procedures/”recovery processes” that is associated with an automatic operation sequence/”production process” step number in order to execute the restoring procedures/”recovery processes”.)

Claim 16
The combination of Maeda and Maeda036 teaches all the limitations of the base claims as outlined above.  
The combination of Maeda and Maeda036 further teaches acquire, when the abnormality is again detected, the one or more processes indicated by the recovery process information associated with the state of the industrial machine exhibited when the abnormality occurred, and to execute the acquired one or more processes to perform recovery from the abnormality. (Maeda, Col 8, Lines 10-35, Col 19, Lines 16-19, Table 2 - - Each time/”again detected” an abnormality is detected, the restoring section receives the message number/specification that is associated with a name of each of the recorded restoring procedures/”recovery processes” that is associated with an automatic operation sequence/”production process” step number in order to execute the restoring procedures/”recovery processes”.)
Maeda036 further teaches acquire a state of the industrial machine exhibited when the abnormality is detected (Maeda036, Col 4, Lines 40-60 - - Acquiring the state data items/variables representing the state/operations of prescribed associated portions of the controlled equipment/”industrial machine” when a failure/abnormality is detected.); record the recovery process information in association with the acquired state of the industrial machine. (Maeda036, Col 10, Lines 24-34 - - Recording failure recovery process information with the acquired state data of the controlled equipment/”industrial machine”.)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above failure recovery system, as taught by Maeda and Maeda036, and further incorporating the state data items representing the state of prescribed associated portions of the controlled equipment when a failure is detected and recording failure recovery process information with the acquired state data of the controlled equipment, as taught by Maeda036.  
One of ordinary skill in the art would have been motivated to do this modification in order to provide a simplified failure-recovering sequential procedure teaching system by using the state data items representing the state of prescribed associated portions of the controlled equipment when a failure is detected and recording failure recovery process information with the acquired state data of the controlled equipment, as suggested by Maeda036 (Col 3, Lines 34-36).

Claim 17
The combination of Maeda and Maeda036 teaches all the limitations of the base claims as outlined above.  
The combination of Maeda and Maeda036 further teaches acquire, when the abnormality is again detected, the one or more processes indicated by the recovery process information associated with the state of the industrial machine exhibited when the abnormality occurred, and to execute the acquired one or more processes to perform recovery from the abnormality. (Maeda, Col 8, Lines 10-35, Col 19, Lines 16-19, Table 2 - - Each time/”again detected” an abnormality is detected, the restoring section receives the message number/specification that is associated with a name of each of the recorded restoring procedures/”recovery processes” that is associated with an automatic operation sequence/”production process” step number in order to execute the restoring procedures/”recovery processes”.)
Maeda036 further teaches acquire a state of the industrial machine exhibited when the abnormality is detected (Maeda036, Col 4, Lines 40-60 - - Acquiring the state data items/variables representing the state/operations of prescribed associated portions of the controlled equipment/”industrial machine” when a failure/abnormality is detected.); record the recovery process information in association with the acquired state of the industrial machine. (Maeda036, Col 10, Lines 24-34 - - Recording failure recovery process information with the acquired state data of the controlled equipment/”industrial machine”.)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above failure recovery system, as taught by Maeda and Maeda036, and further incorporating the state data items representing the state of prescribed associated portions of the controlled equipment when a failure is detected and recording failure recovery process information with the acquired state data of the controlled equipment, as taught by Maeda036.  
One of ordinary skill in the art would have been motivated to do this modification in order to provide a simplified failure-recovering sequential procedure teaching system by using the state data items representing the state of prescribed associated portions of the controlled equipment when a failure is detected and recording failure recovery process information with the acquired state data of the controlled equipment, as suggested by Maeda036 (Col 3, Lines 34-36).

Claim 18
The combination of Maeda and Maeda036 teaches all the limitations of the base claims as outlined above.  
The combination of Maeda and Maeda036 further teaches display, when the abnormality is detected, based on the process information on each of the plurality of processes, a recovery process creation screen which includes the name of each of the plurality of processes and on which a process to be executed in order to perform recovery is specifiable; and receive a specification of the one or more processes on the recovery process creation screen. (Maeda, Col 11, Lines 1-37 - - A recovery process creation using a control panel with a display to create the recovery processes that includes the message number/specification that is associated with a name of each of the restoring procedures/”recovery processes”, and specify the order of execution when an abnormality is detected.)

Claim 19
The combination of Maeda and Maeda036 teaches all the limitations of the base claims as outlined above.  
The combination of Maeda and Maeda036 further teaches display, when the abnormality is detected, based on the process information on each of the plurality of processes, a recovery process creation screen which includes the name of each of the plurality of processes and on which a process to be executed in order to perform recovery is specifiable; and receive a specification of the one or more processes on the recovery process creation screen. (Maeda, Col 11, Lines 1-37 - - A recovery process creation using a control panel with a display to create the recovery processes that includes the message number/specification that is associated with a name of each of the restoring procedures/”recovery processes”, and specify the order of execution when an abnormality is detected.)

Claim 20
The combination of Maeda and Maeda036 teaches all the limitations of the base claims as outlined above.  
The combination of Maeda and Maeda036 further teaches display, when the abnormality is detected, based on the process information on each of the plurality of processes, a recovery process creation screen which includes the name of each of the plurality of processes and on which a process to be executed in order to perform recovery is specifiable; and receive a specification of the one or more processes on the recovery process creation screen. (Maeda, Col 11, Lines 1-37 - - A recovery process creation using a control panel with a display to create the recovery processes that includes the message number/specification that is associated with a name of each of the restoring procedures/”recovery processes”, and specify the order of execution when an abnormality is detected.)


Claims 7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Maeda, US Patent Num. US 5369569 A (hereinafter Maeda) in view of Maeda036, US Patent Num. US 5590036 (hereinafter Maeda036) as applied to Claims 1-6, 8, and 10-20 above, and in view of Nair et al., US Patent Num. US 20150287318 A1 (hereinafter Nair).

Claim 7
The combination of Maeda and Maeda036 teaches all the limitations of the base claims as outlined above.  
The combination of Maeda and Maeda036 further teaches receive a specification of the one or more processes to be executed by the industrial machine in which the abnormality is detected and configured to execute one or more processes before one or more processes to be executed by the industrial machine, based on the process information of the industrial machine (Maeda, Col 4, Lines 20-25, Col 7, Lines 6-14, Col 8, Lines 10-35, Table 2 - - The restoring section receives the message number/specification that is associated with a name of each of the restoring/recovery procedures/processes that is associated with an automatic operation sequence/”production process” step number that is executed when the abnormality determining section of the abnormality processing module that detects an abnormal operation in operation of the loader/industrial machine .); and
record the recovery process information indicating the one or more processes to be executed by the industrial machine. (Maeda, Col 11, Lines 1-18 - - Recording restoring procedure/”recovery process” information indicating the restoring procedures/”recovery processes” to be used with an abnormality.)
But the combination of Maeda and Maeda036 fails to specify the industrial machine and another industrial machine.
However, Nair teaches the industrial machine and another industrial machine. (Nair, Para [0102], [0108-109] - - A routing component that monitors support request data concerning machine abnormalities of multiple machines/”industrial machine and/or the other industrial machine”.)
Maeda, Maeda036, and Nair are analogous art because they are from the same field of endeavor.  They relate to failure recovery systems.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above failure recovery system, as taught by Maeda and Maeda036, and further incorporating the routing component that monitors support request data concerning machine abnormalities of multiple machines, as taught by Nair.  
One of ordinary skill in the art would have been motivated to do this modification in order to route relevant industrial device data to remote technical support personnel by using a routing component that monitors support request data concerning machine abnormalities of multiple machines, as suggested by Nair (Para [0102]).

Claim 9
The combination of Maeda and Maeda036 teaches all the limitations of the base claims as outlined above.  
But the combination of Maeda and Maeda036 fails to specify the circuitry is configured to record the recovery process information in another machine communicable to and from a control device configured to control the industrial machine. 
However, Nair teaches the circuitry is configured to record the recovery process information in another machine communicable to and from a control device configured to control the industrial machine. (Nair, Para [0102-103], [0108-109] - - A routing component that communicates support request/”recovery process information” data concerning machine abnormalities between a support facility system/”another machine” and an industrial mobile/control device that communicates with an industrial device/machine.)
Maeda, Maeda036, and Nair are analogous art because they are from the same field of endeavor.  They relate to failure recovery systems.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above failure recovery system, as taught by Maeda and Maeda036, and further incorporating the routing component that communicates support request data concerning machine abnormalities between a support facility system and an industrial mobile/control device that communicates with an industrial device, as taught by Nair.  
One of ordinary skill in the art would have been motivated to do this modification in order to route relevant industrial device data to remote technical support personnel by using a routing component that communicates support request data concerning machine abnormalities between a support facility system and an industrial mobile/control device that communicates with an industrial device, as suggested by Nair (Para [0102]).


Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Belouin et al., US Patent Pub. US 20210365018 A1 relates to claims 1 and 11-13 regarding production systems with abnormality detection and corrective actions.
Ban et al., US Patent Pub. US 20070118638 A1 relates to claims 1, 6, 11-13, and 18-20 regarding production systems with abnormality detection and corrective actions, operational states, and status displays.
Bliss et al., US Patent Pub. US 20170351226 A1 relates to claims 1, 6, 11-13, and 18-20 regarding production systems with abnormal mode detection, recovery sequences, operational states, and status displays.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E OGG whose telephone number is (469) 295-9163.  The examiner can normally be reached on Mon - Thurs 7:30 am - 5:00 pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on 571-272-4105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9


197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DAVID EARL OGG/
Examiner, Art Unit 2119

/MOHAMMAD ALI/Supervisory Patent Examiner, Art Unit 2119